Exhibit 10.1

 

 

GENERAL RELEASE AND SEVERANCE AGREEMENT

 

This General Release and Severance Agreement (the “Agreement”), dated as of
September 11, 2019, is made and entered into by and between David Faiman
(“Employee”) and Staffing 360 Solutions, Inc. (the “Company”).

For good and valuable consideration, receipt of which is hereby acknowledged, in
order to effect a mutually satisfactory and amicable separation of employment
from the Company and to resolve and settle finally, fully and completely all
matters and disputes that now or may exist between them, as set forth below,
Employee and the Company agree as follows:

1.Separation from Employment.  For the mutual benefit of Employee and the
Company, the parties have agreed that Employee shall transition his Chief
Financial Officer position and responsibilities with the Company and shall
provide the transition services set forth in Section 5 herein (the “Transition
Services”).  Specifically, effective upon the earlier of (i) December 31, 2019
and (ii) the date upon which Employee ceases providing the Transition Services
in order to commence new employment or engagement, Employee’s employment with
the Company shall cease (the “Separation Date”) and he shall relinquish all
positions, offices, and authority with the Company and any affiliates.  Employee
acknowledges and agrees, except for the payments described hereunder and the
payment of accrued but unused vacation to the Separation Date, Employee has no
rights to any other wages and other compensation or remuneration of any kind due
or owed from the Company, including, but not limited, to all wages,
reimbursements, bonuses (including, without limitation, for the calendar year
2019), advances, vacation pay, severance pay, vested or unvested equity or stock
options, awards, and any other incentive-based compensation or benefits to which
Employee was or may become entitled or eligible.

2.Employment Agreement.  The employment agreement between Employee and the
Company dated February 5, 2016 (the “Employment Agreement”) has terminated
forever and no party shall have any further obligation or liability thereunder,
except that Employee acknowledges and agrees that Section 4 Right of First
Offer; Confidential Information; Non-Solicitation; Non-Disparagement; and Return
of Company Property of the Employment Agreement, and all provisions thereunder,
shall remain in full force and effect in accordance with their terms through and
following the Separation Date.

3.Continuing Obligations.  Employee shall remain bound by, and agrees to comply
with, any other obligations that survive an employment termination as set forth
in any other agreement or employee policy to which he became subject during and
in connection with his employment with the Company.  For the purposes of
Employee’s continuing obligations set forth herein and as otherwise set forth in
this Agreement, “Company” shall be defined as broadly as possible to include,
without limitation, any affiliates and related entities of the Company.

4.Consideration.  In consideration of this Agreement and the release herein, and
his compliance with his obligations hereunder, the Company will provide Employee
with the

1

 

--------------------------------------------------------------------------------

 

following: (i) pay in an amount equal to Employee’s base salary, less applicable
taxes and other withholdings, through the Separation Date, payable in equal
installments in accordance with the normal payroll policies of the Company; (ii)
continuation of his current Company-sponsored employee benefits through the
Separation Date; (iii) any equity awards granted to Employee by the Company
pursuant to its Omnibus Incentive Plans during the term of Employee’s
employment, excluding, for the avoidance of doubt, any awards granted under the
Company’s Long-Term Incentive Plan which shall remain subject to its terms,
shall be 100% vested and retained by Employee, notwithstanding any terms in an
award agreement or plan document regarding forfeiture of such awards under the
Company’s Omnibus Incentive Plans on termination of employment (provided that
the foregoing shall not in any way extend the awards beyond their original
term); and (iv) a positive reference by Brendan Flood, Alicia Barker, and Nick
Florio in the form prepared by the Company.

5.Transition Services.  From the date hereof through the Separation Date,
Employee shall continue as the Company’s Chief Financial Officer and principal
financial officer but shall only perform such Transition Services as the Company
may request, including, without limitation, those relating to the transition of
his positions, offices, authority, duties, or responsibilities with the
Company.  Employee otherwise shall not initiate, entertain or perform any
services on behalf of the Company or represent the Company as its employee or
agent in any respect.  Employee also agrees to assist with the execution of all
documents and all other instruments which the Company shall deem necessary to
accomplish any such transition.  Notwithstanding the foregoing, the Company may
immediately terminate the Transition Services for any reason it determines, in
its sole discretion, to constitute Cause (as defined in the Employment
Agreement), and shall have no further obligation to provide the consideration
set forth in Sections 3 and 7 hereunder.

Prior to the Separation Date, Employee shall use his reasonable discretion to
use his time and effort to seek new employment or engagement, including through
the use of an executive recruiter of Employee’s choice.  Employee agrees to
provide at least six (6) weeks prior notice before commencing such new
employment or engagement, which notice shall include, without limitation, the
commencement date thereof.  The Company shall then determine, in its sole
discretion, a reasonable date upon which the Transition Services shall cease
prior to such commencement date.

6.Cooperation.  Employee further agrees to cooperate fully and make himself
reasonably available to the Company (and its representatives and advisors) in
any pending or future governmental or regulatory investigation, inquiry, or
request for information, or civil, criminal, or administrative proceeding or
arbitration, in each case involving the Company.  Employee agrees that, upon
reasonable notice and without the necessity of the Company’s obtaining a
subpoena or court order, he shall reasonably respond to all reasonable inquiries
of the Company about any matters concerning the Company or its affairs that
occurred or arose during his employment by the Company, of which matters he has
knowledge or information.

7.Supplemental Consideration.  In consideration of Employee’s execution
following the Separation Date, without revocation, of the supplemental release
agreement attached hereto as Exhibit A (the “Supplemental Release Agreement”)
before the expiration of

2

 

--------------------------------------------------------------------------------

 

the consideration period set forth therein, and his compliance with his
obligations both hereunder and thereunder, the Company shall: (i) pay Employee
severance pay in an amount equal to Employee’s annual base salary for six (6)
months (the “Severance Period”), payable in equal installments in accordance
with the normal payroll policies of the Company, with the first installment
being paid on the Company’s first regular pay date following the date upon which
the Supplemental Release Agreement becomes effective; and (ii) for the Severance
Period, all health insurance plan benefits to which Employee was entitled prior
to the Separation Date under any such benefit plans or arrangements maintained
by the Company in which Employee participated, shall be provided to the same
extent of coverage, pursuant to COBRA, to be paid directly by the Company.  The
Company shall deduct or withhold any applicable taxes and other withholdings
from the foregoing consideration as required by applicable law or regulation.

8.Release of Claims.  For and in consideration of the right to receive the
consideration described in Section 4 of this Agreement, Employee fully and
irrevocably releases and discharges the Company, including all of its
affiliates, parent companies, subsidiary companies, employees, owners,
directors, officers, principals, agents, insurers, and attorneys (collectively,
the “Releasees”) from any and all actions, causes of action, suits, debts, sums
of money, attorneys’ fees, costs, accounts, covenants, controversies,
agreements, promises, damages, claims, grievances, arbitrations, and demands
whatsoever, known or unknown, at law or in equity, by contract (express or
implied), in tort, or pursuant to statute, or otherwise (collectively, “Claims”)
arising or existing on, or at any time prior to, the date this Agreement is
signed by Employee.  Such released Claims include, without limitation, Claims
relating to or arising out of: (i) Employee’s hiring, compensation, benefits and
employment with the Company, (ii) Employee’s separation from employment with the
Company, and (iii) all Claims known or unknown or which could or have been
asserted by Employee against the Company, at law or in equity, or sounding in
contract (express or implied) or tort, including claims arising under any
federal, state, or local laws of any jurisdiction that prohibit age, sex, race,
national origin, color, disability, religion, veteran, military status,
pregnancy, sexual orientation, or any other form of discrimination, harassment,
or retaliation, including, without limitation, age discrimination claims under
the Age Discrimination in Employment Act; the Americans with Disabilities Act;
claims under Title VII of the Civil Rights Act of 1964; the Rehabilitation Act;
the Equal Pay Act; the Family and Medical Leave Act, 42 U.S.C. §1981; the Civil
Rights Act of 1991; the Civil Rights Act of 1866 and/or 1871; the Sarbanes Oxley
Act; the Employee Polygraph Protection Act; the Uniform Services and Employment
and Re-Employment Rights Act; the Worker Adjustment Retraining Notification Act;
the National Labor Relations Act and the Labor Management Relations Act; the New
York State and City Human Rights Laws and any other similar or equivalent state
laws; the Connecticut Human Rights and Opportunities Act, and any other similar
or equivalent state laws; and any other federal, state, local, municipal or
common law whistleblower protection claim, discrimination or anti-retaliation
statute or ordinance; claims arising under the Employee Retirement Income
Security Act; claims arising under the Fair Labor Standards Act; or any other
statutory, contractual or common law claims.  For and in consideration of the
releases described in this Section 8 of this Agreement, the Company fully and
irrevocably releases and discharges Employee from any and all Claims arising or
existing on, or at any time prior to, the date this Agreement is signed by the
Company.  The parties do not release their rights to enforce the terms of this
Agreement.

3

 

--------------------------------------------------------------------------------

 

9.No Legal Actions.  The parties represent that the parties have not filed or
caused to be filed any lawsuit, complaint, or charge against the other in any
court, any municipal, state, or federal agency, or any other tribunal.  To the
fullest extent permitted by law, the parties agree not to sue or file a
complaint in any court, or file or pursue a demand for arbitration, pursuing any
Claims released under this Agreement, or assist or otherwise participate in any
such proceeding asserting such a Claim.  The parties represent and warrant
further that he or it has not assigned or conveyed to any other person or entity
any of his or its rights, including any of the Claims released in this
Agreement.  Employee further expressly waives any claim to any monetary or other
damages or any other form of recovery in connection with any proceeding made by
him in violation of this Agreement.

10.No Interference.  Nothing in this Agreement is intended to interfere with
Employee’s right to report possible violations of federal, state or local law or
regulation to any governmental or law enforcement agency or entity (including,
without limitation, the Securities and Exchange Commission), or to make other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation.  Employee further acknowledges that nothing in this
Agreement is intended to interfere with Employee’s right to file a claim or
charge with, or testify, assist, or participate in an investigation, hearing, or
proceeding conducted by, the Equal Employment Opportunity Commission (the
“EEOC”), any state human rights commission, or any other government agency or
entity.  However, by executing this Agreement, Employee hereby waives the right
to recover any damages or benefits in any proceeding Employee may bring before
the EEOC, any state human rights commission, or any other government agency or
in any proceeding brought by the EEOC, any state human rights commission, or any
other government agency on Employee’s behalf with respect to any claim released
in this Agreement; provided, however, for purposes of clarity, Employee does not
waive any right to any whistleblower award pursuant to Section 21F of the
Securities Exchange Act of 1934 or any other similar provision.

11.Review and Consultation.  Employee acknowledges that: (a) this Agreement is
written in terms and sets forth conditions in a manner which he understands; (b)
he has carefully read and understands all of the terms and conditions of this
Agreement; (c) he agrees with the terms and conditions of this Agreement; and
(d) he enters into this Agreement knowingly and voluntarily.  Employee
acknowledges that he does not waive rights or claims that may arise after the
date this Agreement is executed, that he has been given twenty-one (21) days
from receipt of this Agreement in which to consider whether he wanted to sign
it, that any modifications, material or otherwise made to this Agreement do not
restart or affect in any manner the original twenty-one (21) day consideration
period, and that the Company advises Employee to consult with an attorney before
he signs this Agreement.  The Company agrees, and Employee represents that he
understands, that he may revoke his acceptance of this Agreement at any time for
seven (7) days following his execution of the Agreement and must provide notice
of such revocation by giving written notice to the Company.  If not revoked by
written notice received on or before the eighth (8th) day following the date of
his execution of the Agreement, this Agreement shall be deemed to have become
enforceable and on such eighth (8th) day.

12.No Further Services.  Employee agrees that he will not seek, apply for,
accept, or otherwise pursue employment, engagement, or arrangement to provide
further services with or

4

 

--------------------------------------------------------------------------------

 

for the Company, as an employee, independent contractor or otherwise, except as
provided herein.

13.Attorney’s Fees.  The Company shall reimburse Employee for all reasonable
legal fees incurred for the review of this Agreement in any amount not to exceed
$3,000, upon the submission of verifiable invoices to the Company.

14.Confidentiality of Agreement.  Employee agrees that he will keep both the
fact of this Agreement and the terms of this Agreement confidential, and will
not disclose the fact of this Agreement or the terms of this Agreement to anyone
other than Employee's spouse/registered domestic partner, attorney or
accountant/tax advisor, unless otherwise required to under applicable law or
regulation after providing reasonable notice in writing to the Company and a
reasonable opportunity to challenge any such disclosure.

15.Governing Law/Venue.  The parties agree that the Agreement shall be governed
by and construed under the laws of the State of New York.  In the event of any
dispute regarding this Agreement or Employee’s employment, the parties hereby
irrevocably agree to submit to the federal and state courts situated in New
York, New York, and Employee agrees that he shall not challenge personal or
subject matter jurisdiction in such courts.  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER
THIS AGREEMENT OR (II) IN ANY WAY CONNECTED WITH, OR RELATED OR INCIDENTAL TO,
THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, OR IN
EQUITY, OR OTHERWISE.

16.Voluntary.  This Agreement is executed voluntarily and without any duress or
undue influence on the part or behalf of the parties hereto. The parties
acknowledge that they have had ample opportunity to have this Agreement reviewed
by the counsel of their choice.

17.Acknowledgment.  Employee acknowledges and agrees that the consideration
provided herein is consideration to which Employee is not otherwise entitled
except pursuant to the terms of this Agreement, and are being provided in
exchange for Employee’s compliance with his obligations set forth hereunder.  

18.No Admission of Liability.  This Agreement shall not in any way be construed
as an admission by the Company or Employee of any acts of wrongdoing or
violation of any statute, law or legal right.

19.No Third-Party Beneficiaries.  Except as expressly provided to the contrary
in this Agreement, no third party is intended to be, and no third party shall be
deemed to be, a beneficiary of any provision of this Agreement.  Employee agrees
that all Releasees shall be express third-party beneficiaries of this Agreement
(and the release of Claims contained herein), and shall be permitted to enforce
the terms of this Agreement as if they were parties hereto.

5

 

--------------------------------------------------------------------------------

 

20.Indemnification.  The Company agrees to indemnify, defend and hold harmless
Employee in the manner, and to the extent, required by law, policy or the
Company’s bylaws.  In addition to the foregoing, the Company shall indemnify,
defend and hold harmless Employee in the manner, and to the extent, required by
the Employment Agreement against any liability incurred by Employee as an
employee of the Company, with the exception of any liability that is incurred as
a result of conduct that is fraudulent, deliberately dishonest or that
constituted willful misconduct.

21.Sole Agreement and Severability.  Except as set forth herein, this Agreement
is the sole, entire and complete agreement of the parties relating in any way to
the subject matter hereof.  No statements, promises or representations have been
made by any party to any other party, or relied upon, and no consideration has
been offered, promised, expected or held out other than as expressly set forth
herein, provided only that the release of claims in any prior agreement or
release shall remain in full force and effect.  The covenants contained in this
Agreement are intended by the parties hereto as separate and divisible
provisions, and in the event that any or all of the covenants expressed herein
shall be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remaining parts, terms or provisions of this Agreement shall
not be affected and such provisions shall remain in full force and effect.

SIGNATURE PAGE FOLLOWS




6

 

--------------------------------------------------------------------------------

 

 

PLEASE READ CAREFULLY.  THIS GENERAL RELEASE AND SEVERANCE AGREEMENT INCLUDES A
RELEASE OF ANY AND ALL CLAIMS, KNOWN
OR UNKNOWN, AGAINST THE COMPANY.

 

 

STAFFING 360 SOLUTIONS, INC.DAVID FAIMAN

 

By:_ /s/ Brendan Flood/s/ David Faiman

 

Title: Chief Executive OfficerDate:September 11, 2019

 

Date: September 11, 2019

 

 

7

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

SUPPLEMENTAL RELEASE AGREEMENT

 

In consideration of the consideration set forth in the General Release and
Severance Agreement (the “Agreement”), dated as of ________ __, 20___ between
David Faiman (“Employee”) and Staffing 360 Solutions, Inc. (the “Company”), the
parties agree to this supplemental release agreement (the “Supplemental Release
Agreement”).

1.Release of Claims.  For and in consideration of the right to receive the
consideration described in the Agreement, Employee fully and irrevocably
releases and discharges the Company, including all of its affiliates, parent
companies, subsidiary companies, employees, owners, directors, officers,
principals, agents, insurers, and attorneys (collectively, the “Releasees”) from
any and all actions, causes of action, suits, debts, sums of money, attorneys’
fees, costs, accounts, covenants, controversies, agreements, promises, damages,
claims, grievances, arbitrations, and demands whatsoever, known or unknown, at
law or in equity, by contract (express or implied), in tort, or pursuant to
statute, or otherwise (collectively, “Claims”) arising or existing on, or at any
time prior to, the date this Supplemental Release Agreement is signed by
Employee.  Such released Claims include, without limitation, Claims relating to
or arising out of: (i) Employee’s hiring, compensation, benefits and employment
with the Company, (ii) Employee’s separation from employment with the Company,
and (iii) all Claims known or unknown or which could or have been asserted by
Employee against the Company, at law or in equity, or sounding in contract
(express or implied) or tort, including claims arising under any federal, state,
or local laws of any jurisdiction that prohibit age, sex, race, national origin,
color, disability, religion, veteran, military status, pregnancy, sexual
orientation, or any other form of discrimination, harassment, or retaliation,
including, without limitation, age discrimination claims under the Age
Discrimination in Employment Act; the Americans with Disabilities Act; claims
under Title VII of the Civil Rights Act of 1964; the Rehabilitation Act; the
Equal Pay Act; the Family and Medical Leave Act, 42 U.S.C. §1981; the Civil
Rights Act of 1991; the Civil Rights Act of 1866 and/or 1871; the Sarbanes Oxley
Act; the Employee Polygraph Protection Act; the Uniform Services and Employment
and Re-Employment Rights Act; the Worker Adjustment Retraining Notification Act;
the National Labor Relations Act and the Labor Management Relations Act; the New
York State and City Human Rights Laws and any other similar or equivalent state
laws; and any other federal, state, local, municipal or common law whistleblower
protection claim, discrimination or anti-retaliation statute or ordinance;
claims arising under the Employee Retirement Income Security Act; claims arising
under the Fair Labor Standards Act; or any other statutory, contractual or
common law claims.  For and in consideration of the releases described in this
Section 1 of this Supplemental Release Agreement, the Company fully and
irrevocably releases and discharges Employee from any and all Claims arising or
existing on, or at any time prior to, the date this Supplemental Release
Agreement is signed by the Company.  The parties do not release their rights to
enforce the terms of this Supplemental Release Agreement or the Agreement.

2.No Legal Actions.  The parties represent that the parties have not filed or
caused to be filed any lawsuit, complaint, or charge against the other in any
court, any municipal, state, or federal agency, or any other tribunal.  To the
fullest extent permitted by law, the parties agree

1

 

--------------------------------------------------------------------------------

 

not to sue or file a complaint in any court, or file or pursue a demand for
arbitration, pursuing any Claims released under this Supplemental Release
Agreement, or assist or otherwise participate in any such proceeding asserting
such a Claim.  The parties represent and warrant further that he or it has not
assigned or conveyed to any other person or entity any of his or its rights,
including any of the Claims released in this Supplemental Release
Agreement.  Employee further expressly waives any claim to any monetary or other
damages or any other form of recovery in connection with any proceeding made by
him in violation of this Supplemental Release Agreement.

3.Review and Consultation.  Employee acknowledges that: (a) this Supplemental
Release Agreement is written in terms and sets forth conditions in a manner
which he understands; (b) he has carefully read and understands all of the terms
and conditions of this Supplemental Release Agreement; (c) he agrees with the
terms and conditions of this Supplemental Release Agreement; and (d) he enters
into this Supplemental Release Agreement knowingly and voluntarily.  Employee
acknowledges that he does not waive rights or claims that may arise after the
date this Supplemental Release Agreement is executed, that he has been given
twenty-one (21) days from receipt of this Supplemental Release Agreement in
which to consider whether he wanted to sign it, that any modifications, material
or otherwise made to this Supplemental Release Agreement do not restart or
affect in any manner the original twenty-one (21) day consideration period, and
that the Company advises Employee to consult with an attorney before he signs
this Supplemental Release Agreement.  The Company agrees, and Employee
represents that he understands, that he may revoke his acceptance of this
Supplemental Release Agreement at any time for seven (7) days following his
execution of the Supplemental Release Agreement and must provide notice of such
revocation by giving written notice to the Company.  If not revoked by written
notice received on or before the eighth (8th) day following the date of his
execution of the Supplemental Release Agreement, this Supplemental Release
Agreement shall be deemed to have become enforceable and on such eighth (8th)
day.

4.Confidentiality.  Employee agrees that he will keep both the fact of this
Supplemental Release Agreement and the terms of this Supplemental Release
Agreement confidential, and will not disclose the fact of this Supplemental
Release Agreement or the terms of this Supplemental Release Agreement to anyone
other than the Employee's spouse/registered domestic partner, attorney or
accountant/tax advisor, unless otherwise required to under applicable law or
regulation after providing reasonable notice in writing to the Company and a
reasonable opportunity to challenge any such disclosure.

5.Governing Law/Venue.  The parties agree that the Supplemental Release
Agreement shall be governed by and construed under the laws of the State of New
York.  In the event of any dispute regarding this Supplemental Release Agreement
or Employee’s employment, the parties hereby irrevocably agree to submit to the
federal and state courts situated in New York, New York, and Employee agrees
that he shall not challenge personal or subject matter jurisdiction in such
courts. EACH OF THE PARTIES TO THIS SUPPLEMENTAL RELEASE AGREEMENT HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THE AGREEMENT OR
THIS SUPPLEMENTAL RELEASE AGREEMENT OR (II) IN ANY WAY CONNECTED

2

 

--------------------------------------------------------------------------------

 

WITH, OR RELATED OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THE AGREEMENT OR THIS SUPPLEMENTAL RELEASE AGREEMENT, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, OR IN EQUITY,
OR OTHERWISE.  

6.Voluntary.  This Supplemental Release Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto. The Parties acknowledge that they have had ample opportunity to have
this Supplemental Release Agreement reviewed by the counsel of their choice.

7.Acknowledgment.  Employee acknowledges and agrees that the consideration
provided in the Agreement or herein is consideration to which Employee is not
otherwise entitled except pursuant to the terms of this Supplemental Release
Agreement, and are being provided in exchange for Employee’s compliance with his
obligations set forth hereunder.  

8.No Admission of Liability.  This Supplemental Release Agreement shall not in
any way be construed as an admission by the Company or Employee of any acts of
wrongdoing or violation of any statute, law or legal right.

9.No Third-Party Beneficiaries.  Except as expressly provided to the contrary in
this Supplemental Release Agreement, no third party is intended to be, and no
third party shall be deemed to be, a beneficiary of any provision of this
Supplemental Release Agreement.  Employee agrees that all Releasees shall be
express third-party beneficiaries of this Supplemental Release Agreement (and
the release of Claims contained herein), and shall be permitted to enforce the
terms of this Supplemental Release Agreement as if they were parties hereto.

SIGNATURE PAGE FOLLOWS

 




3

 

--------------------------------------------------------------------------------

 

 

PLEASE READ CAREFULLY.  THIS SUPPLEMENTAL RELEASE AGREEMENT INCLUDES A RELEASE
OF ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, AGAINST THE COMPANY.

 

STAFFING 360 SOLUTIONS, INC.DAVID FAIMAN

 

By:            

 

Title:Date:

 

Date:

 

 

4

 